Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No: ________________________

 NEIL ROJAS,

         Plaintiff,
 v.

 MCRT RESOURCES, LLC,
 MCRT SOUTH FLORIDA, LLC,
 and MCRT NORTH FLORIDA, LLC

       Defendants.
 _________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, NEIL ROJAS, by and through his undersigned counsel, hereby sues the

 Defendants, MCRT RESOURCES, LLC, MCRT SOUTH FLORIDA, LLC and MCRT NORTH

 FLORIDA, LLC., and alleges as follows:

                                 JURISDICTION AND VENUE

      1. This is an action for damages and to remedy violations of the rights of MR. ROJAS under

 the Age Discrimination in Employment Act of 1967, as amended, 29 USC § 621, et seq, ("ADEA")

 and the Florida Civil Rights Act of 1992, as amended (“Chapter 760”), to redress injuries done to

 him by the Defendants, MCRT RESOURCES, LLC, MCRT SOUTH FLORIDA, LLC, MCRT

 NORTH FLORIDA, LLC. (“Defendants”).

      2. The unlawful acts which gave rise to this Complaint occurred within Palm Beach County,

 Florida during the Plaintiff’s employment with Defendants, making venue proper in this District

 pursuant to 28 U.S.C. § 1391.

                                            PARTIES

                                                1
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 8



    3. At all times material hereto, Plaintiff has been a citizen and resident of Broward County

 Florida and is otherwise sui juris.

    4. At all times material hereto, Defendant, MCRT RESOURCES, LLC, was a Delaware

 corporation doing business in Florida and with a place of business in Palm Beach County, Florida.

    5. At all times material hereto, Defendant, MCRT SOUTH FLORIDA, LLC, was a Delaware

 corporation with its principal place of business in Palm Beach County, Florida.

    6. At all times material hereto, Defendant, MCRT NORTH FLORIDA, LLC, was a Delaware

 corporation doing business in Orange County, Florida.

    7. At the relevant time, Plaintiff was a 63 year old male, and, as such, Plaintiff is a member

 of a protected class under the Age Discrimination in Employment Act of 1967, as amended, 29

 USC § 621, et seq, ("ADEA") and the Florida Civil Rights Act of 1992, as amended (“FCRA”),

 because the terms, conditions, and privileges of his employment were altered because of his age.

    8. At all times material hereto, Defendants were joint employers, wherein all three possessed

 and exercised substantial, direct, and immediate control over the essential terms and conditions of

 Plaintiff’s employment and all three have done so in a manner that is not limited and routine.

    9. At all times material hereto, Defendants were Plaintiff’s employer within the meaning of

 the ADEA and the FCRA.

    10. Defendants have, at all times material hereto, employed 20 or more employees for each

 working day in each of twenty or more calendar weeks in the current or preceding year in

 accordance with the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7).

    11. Plaintiff has exhausted his administrative remedies by filing a timely charge of

 discrimination against the Defendants with the Equal Employment Opportunity Commission,

 which was dually filed with the Florida Commission on Human Relations.



                                                 2
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 8



    12. Plaintiff’s charge was filed within 300 days after the first instance of discrimination

 occurred.

    13. Plaintiff was issued a Notice of Right to Sue on September 06, 2019. This suit is filed in

 accordance with that Notice and within the applicable ninety (90) day time limitation (a copy of

 the Notice is attached hereto as Exhibit “A”).

    14. The Florida Commission on Human Relations did not issue a finding on Plaintiff’s charge

 within 180 days of the filing of said charges.

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

    15. Plaintiff was hired by Defendants as an Assistant Superintendent for Defendants on August

 29, 2013 until he was terminated on October 13, 2017.

    16. Plaintiff was qualified for his position as an Assistant Superintendent.

    17. As an Assistant Superintendent, Plaintiff’s primary duties and responsibilities included

 helping the project super with daily activities.

    18. On October 13, 2017, the Plaintiff was surprisingly laid off from his position because of

 an alleged lack of work.

    19. Despite this explanation, shortly after Defendants terminated Plaintiff, the Defendants

 replaced him with two significantly younger individuals.

    20. Prior to the Plaintiff’s termination, he was working on a 26-story high rise project called

 “Madeira.” Both younger individuals who replaced the Plaintiff (“Jason” and “Name Unknown”)

 were hired for the same exact job site as the Plaintiff. They were also hired as Assistant

 Superintendents, not as Assistant Project Managers as claimed by the Defendants.

    21. Leroy Gray, an Assistant Superintendent for the Defendants, confirmed that the two

 younger individuals took over the Plaintiff’s job duties and responsibilities.



                                                    3
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 8



     22. Further, the Defendants claimed that the Plaintiff’s position was eliminated due to a lack

 of work is contradicted by the fact that, only three weeks after terminating the Plaintiff, Defendants

 posted an advertisement on Indeed.com for an Assistant Superintendent.

     23. The project to which the Plaintiff was assigned was approximately eight to twelve months

 away from completion at the time of the Plaintiff’s termination. It did not have a Temporary

 Certificate of Occupancy or a Certificate of Occupancy. There were approximately 10 people

 working on that project at any one time, including the Plaintiff. Yet, only the Plaintiff and another

 individual (who was black) were terminated and replaced shortly thereafter. The other eight

 younger people remained on the job.

     24. Age was a deciding factor in Defendants’ decision to terminate Plaintiff as Plaintiff was

 the oldest person on the jobsite and he was replaced shortly thereafter by two much younger

 individuals. Further, Mr. Leroy Gray was told by Vinny, General Superintendent, that “Neil is too

 old for this job. He can’t even read drawings anymore.” Vinny would brag to others about wanting

 to “get rid of” the Plaintiff.

     25. Further, even assuming that the project was completed - which it was not – the Defendants

 could have assigned the Plaintiff to work on another project. The Defendants had plenty of work

 for the Plaintiff.

     26. There were many instances where people were laid off because of lack of work but then

 were re-hired when work picked back up. During the Plaintiff’s employment, Ray (last name and

 title unknown) was terminated and then re-hired again. There were also other people who were

 fired and then re-hired prior to the Plaintiff’s employment.

     27. Upon the Plaintiff’s termination, the Defendants told him that he would receive his

 vacation pay if he signed a release. Later, the Plaintiff learned that he was entitled to be



                                                   4
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 8



 compensated for his unused vacation time even if he did not sign the Separation Agreement,

 pursuant to the Defendants company handbook.

    28. The Separation Agreement made no mention of vacation pay, but did repeatedly state that

 the Plaintiff would not be entitled to compensation unless he signed it. At the time of the Plaintiff’s

 termination, he had unused vacation time.

    29. The Defendants also did not give the Plaintiff 21 days to consider the Separation

 Agreement followed by the requisite seven-day revocation period. Instead, the Defendants handed

 the Plaintiff the Agreement, told him to sign it to get his unpaid vacation time, and escorted him

 out. The Plaintiff was never given a chance to read and understand the Agreement or told to consult

 a lawyer.

    30. Plaintiff has engaged the undersigned attorney to prosecute his claims and is entitled to

 recover his attorney’s fees from Defendants pursuant to statute.

                             COUNT I: VIOLATION OF THE ADEA
                               (Discrimination on the Basis of Age)

    31. Plaintiff realleges and readopts the allegations contained in paragraphs 1 through 30,

 inclusive, as though same were fully re-written here.

    32. Plaintiff was fifty-eight (58) years old when he began working for the Defendants and

 sixty-three (63) years old when he was terminated.

    33. On October 13, 2017, the Plaintiff was surprisingly laid off from his position because of

 an alleged lack of work.

    34. Despite this explanation, shortly after terminating the Plaintiff, the Defendants replaced

 him with two significantly younger individuals.

    35. Because Plaintiff is an older man, he was discriminated against and fired from his position

 under the guise of “lack of work” only to be replaced by younger individuals.

                                                   5
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 6 of 8



     36. Younger employees were not taken off of the projects that they were working on.

     37. Plaintiff was terminated only because of his age, and would not have been terminated but

 for his age.

     38. Defendants did not have a legitimate, non-discriminatory, reason for terminating Plaintiff.

     39. Defendants termination of Plaintiff was willful and intentional, and constitutes a reckless

 disregard for Plaintiff’s rights.

     40. Defendants had no good faith basis for terminating Plaintiff, and Plaintiff is entitled to

 liquidated damages based on these actions.

     41. Prior to terminating Plaintiff, Defendants did not consult with the EEOC, Department of

 Labor, or legal counsel to determine whether Plaintiff’s termination, based on his age, was in

 compliance with the ADEA.

         WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment that the

 discrimination against Plaintiff by Defendants was a violation of Plaintiff’s rights under the

 ADEA; require that Defendants make Plaintiff whole for his losses suffered as a result of the

 discrimination through reinstatement, or, if that is not practical, through an award of front pay;

 grant Plaintiff a judgment against Defendants for all lost wages and compensatory damages,

 including liquidated damages; award Plaintiff his reasonable attorney’s fees and litigation

 expenses against Defendants pursuant to the ADEA and provide any additional relief that this

 Court deems just.

                            COUNT II – VIOLATION OF THE FCRA
                                     (Age discrimination)

     42. Plaintiff realleges and adopts the allegations contained in paragraphs 1 through 30,

 inclusive, as though same were fully re-written here.




                                                 6
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 7 of 8



    43. The acts of Defendants, by and through its agents and employees, violated Plaintiff’s rights

 against age discrimination under the Florida Civil Rights Act, Chapter 760, FLA. STAT.

    44. The discrimination to which Plaintiff was subjected was based on his age.

    45. Plaintiff was fired only because of his age, and would not have been fired but for his age.

    46. The conduct of Defendants and its agents and employees proximately, directly, and

 foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

 losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

 enjoyment of life, and other non-pecuniary losses.

    47. The conduct of Defendants was so willful and wanton, and in such reckless disregard of

 the statutory rights of Plaintiff, as to entitle him to an award of punitive damages against

 Defendants, to deter it, and others, from such conduct in the future.

    48. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses pursuant

 to 760.11(5), FLA. STAT.

    49. Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendants

 which have caused, and continue to cause, irreparable harm.

        WHEREFORE, Plaintiff prays that this Court will issue a declaratory judgment that the

 discrimination against Plaintiff by Defendants was a violation of Plaintiff’s rights under the FCRA;

 requiring that Defendants      make Plaintiff whole for his losses suffered as result of the

 discrimination through reinstatement, or, if that is not practical, through an award of front pay;

 grant Plaintiff a judgment against Defendants for damages, including punitive damages; award

 Plaintiff his reasonable attorney’s fees and litigation expenses against Defendants pursuant to

 760.11(5), FLA. STAT; and provide any additional relief that this Court deems just.

                                   DEMAND FOR JURY TRIAL



                                                   7
Case 9:19-cv-81617-RLR Document 1 Entered on FLSD Docket 12/03/2019 Page 8 of 8



 Plaintiff demands a trial by jury on all issues so triable.


                                                 Respectfully submitted this 3rd day of December,
                                                 2019.

                                                 By: /s/ Michelle Cohen Levy
                                                 Michelle Cohen Levy, FBN 0068514
                                                 The Law Office of Michelle Cohen Levy, P.A.
                                                 4400 N. Federal Highway
                                                 Lighthouse Point, Florida 33064
                                                 P: (954) 651-9196
                                                 Michelle@CohenLevyLegal.com
                                                 Counsel for Plaintiff




                                                    8
